


COURT OF APPEAL FOR ONTARIO

CITATION:

Hamilton (City) v. Metcalfe & Mansfield Capital
    Corporation,

2012 ONCA 156

DATE: 20120313

DOCKET: C53208

Blair and LaForme JJ.A. and Benotto J. (
ad hoc
)

BETWEEN

City of Hamilton

Plaintiff (Appellant)

and

Metcalfe & Mansfield Capital
    Corporation, Metcalfe & Mansfield Alternative Investments VII Corp.,
    Barclays Bank PLC, Deutsche Bank Securities Limited, Quanto Financial
    Corporation, DBRS Limited, The Bank of New York and CIBC Mellon Trust Canada

Defendants (Respondents)

Peter L. Roy and Derek McKay, for the appellant

R.S. Harrison and Jennifer McAleer, for the respondents
    Metcalfe & Mansfield Capital Corporation, Metcalfe & Mansfield
    Alternative Investments VII Corp. and Quanto Financial Corporation

No one appearing, for the respondents Barclays Bank PLC,
    Deutsche Bank Securities Limited, DBRS Limited, The Bank of New York and CIBC
    Mellon Trust Canada

Heard: October 14, 2011

On appeal from the order of Justice E. Eva Frank of the
    Superior Court of Justice, dated December 22, 2010, with reasons reported at
    2010 ONSC 7184.

H.S. LaForme J.A.:


A.

INTRODUCTION

[1]

The motion judge granted summary judgment dismissing the City of Hamiltons (the City) claims against Metcalfe & Mansfield Capital Corporation,
    Metcalfe & Mansfield VII Corp. and Quanto Financial Corporation (the Devonshire defendants) in contract, in tort, and in equity.

[2]

The City appeals the motion judges decision with respect to the Citys
    tort and equity claims.  The motion judge dismissed the Citys tort and equity
    claims on the basis that they were barred by the two-year limitation period in
    the
Limitations Act, 2002
, S.O. 2002, c. 24, Sch. B, s. 4. Parenthetically, counsel for the City appearing on this appeal were counsel on the appeal only.

[3]

The sole issue on this appeal is whether the Citys claims are
    statute-barred.  This appeal does not deal with whether the Citys claims could
    succeed on the merits.

B.

BACKGROUND

(1)

The facts

[4]

On July 24, 2007, the City purchased $10 million in non-bank sponsored
    asset backed commercial paper (ABCP).  ABCP is a short-term debt instrument
    bearing yields at rates slightly higher than government or bank short-term
    debt.

[5]

The instruments the City purchased were Devonshire Series A Notes from
    the respondent Deutsche Bank Securities Limited.  These notes were to
    mature on September 26, 2007.  However, three weeks after the purchase 
    and before maturity  the Canadian market for non-bank sponsored ABCP
    collapsed.

[6]

In an effort to address the collapse of the ABCP market, various banks
    and investors entered into an agreement that developed from a meeting in Montreal on August 15, 2007 (the Montreal Accord).  The City signed the Montreal Accord
    on August 23, 2007.

[7]

As part of the Montreal Accord, all signatories entered into a
    standstill agreement with the objective of re-establishing operations in the
    Canadian non-bank sponsored ABCP market by restructuring all outstanding
    non-bank sponsored ABCP.  All of the signatories agreed to an initial 60-day
    standstill period during which all third party ABCP market participants
    (including the City) were encouraged to refrain from taking any actions that
    would hinder the implementation of the proposals in the Montreal Accord.  The
    60-day standstill period was extended until January 10, 2008, at which time the
    Montreal Accord collapsed insofar as the parties to this proceeding were concerned.

[8]

On September 25, 2009, over two years after purchasing the Devonshire notes, the City commenced this action to recover its losses.  The City has never
    received any payment on the notes.

[9]

For clarity, the timeline of relevant events is as follows:

·

July 24, 2007: The City purchased the Devonshire notes.

·

August 13, 2007: The Canadian non-bank sponsored ABCP market
    collapsed.

·

August 23, 2007: The City agreed to be bound by the Montreal
    Accord.

·

September 26, 2007: The Devonshire notes matured, and the City
    was not paid.

·

January 10, 2008: The standstill period ended, and the Montreal
    Accord collapsed insofar as these parties were concerned.

·

September 25, 2009: The City commenced this action.

(2)

The Citys claims

[10]

The Citys
    claims on appeal include the torts of misrepresentation and conspiracy, and an
    equitable claim for unjust enrichment.  However, this appeal has been argued largely
    on the basis of negligent misrepresentation.

[11]

As found
    by the motion judge, at para. 21, the essence of the Citys claim is misrepresentation. 
    As framed in its pleadings, the Citys claim is that the respondents
    negligently or knowingly falsely represented to the [City] or failed to
    disclose to the [City], certain material facts that made it impossible or
    highly unlikely for the [respondents] to pay to the [City] the monies owed to
    it under its matured Devonshire Notes.  In particular, the City pleaded that,
    based on misrepresentations by the Devonshire defendants, it understood that
    the underlying assets were conventional credit assets, when in fact they were
    credit default swaps.

[12]

The City
    pleaded that it would not have purchased the Devonshire notes had it known
    their actual asset structure.  The City further pleaded that, as a result of
    the misrepresentations made by the Devonshire defendants regarding the asset
    structure underlying the Devonshire notes, it has suffered damages.  In
    essence, the City claimed that it did not get what the respondents induced it
    to believe it had purchased.

(3)

The reasons of the
    motion judge

[13]

The issue
    before the motion judge that is relevant to this appeal was whether the Citys
    tort and equity claims were barred by the expiration of the two-year limitation
    period.  The two-year limitation period is set out in s. 4 of the

Limitations
    Act, 2002
:


4.
a proceeding shall not be commenced in respect of
      a claim after the second anniversary of
the day on which the claim was
        discovered.
[Emphasis added.]


[14]

Section 5
    of the

Limitations Act, 2002
specifies that a claim is
    discovered when the plaintiff knows or ought to know that the elements of its
    cause of action have accrued.  The parties disputed when the City knew or ought
    to know that injury, loss or damage had occurred sufficient for the Citys
    causes of action in misrepresentation and conspiracy to accrue.

[15]

The City argued that its action was commenced in time because
    damage occurred and Hamilton discovered that damage on September 26, 2007, the
    date the Devonshire notes matured and the Devonshire defendants defaulted on
    payment.  The Devonshire defendants argued that the action was statute-barred
    because damage occurred on July 24, 2007 when the City purchased the notes, and
    the City knew of this damage by August 23, 2007 when it signed the Montreal
    Accord.

[16]

The motion
    judge found that the two-year limitation period began to run when the City
    discovered that it had not received what it believed it had purchased.  This
    was some time before August 23, 2007 when the City agreed to be bound by the
    terms of the Montreal Accord.  Therefore, the City was out of time when it
    commenced its action on September 25, 2009.

[17]

The fact
    that the City did not know the extent of its loss, the motion judge found, did
    not prevent its cause of action from accruing.  By the time it signed the
    Montreal Accord, the City knew it would suffer a loss.  The City knew that: (i)
    it would not be able to redeem the notes on the maturity date; (ii) there were
    no buyers for the notes at that time, or at least not on a full recovery basis;
    and (iii) if the Montreal Accord was successful, the short-term Devonshire
    notes would be converted into longer-term floating rate notes which, the City
    acknowledged, would result in a present value loss.

[18]

The motion
    judge rejected the Citys argument that its cause of action arose on the date
    the notes were due on the basis that this argument disregards the fact that the
    tort claims are not based on the respondents failure to pay, but rather on the
    various misrepresentations and conspiracy that allegedly caused the City to
    purchase the notes.

[19]

In
    rejecting the Citys alternative argument under s. 5(1)(a)(iv) of the
Limitations
    Act, 2002
(which specifies that the limitation period will not run until
    the plaintiff knows that a proceeding would be an appropriate means to seek to
    remedy its damage), the motion judge found it noteworthy that the City issued 
    but then did not pursue  an almost identical notice of action on August 5,
    2009, within the two-year limitation period upon which the Devonshire
    defendants rely.  It was the motion judges view that this demonstrated the
    City was, at the very least, alert to the possible expiry of the limitation
    period in August 2009.

[20]

The motion
    judge rejected the Citys further alternative argument that s. 11 of the
Limitations
    Act, 2002

suspended the limitation period during the standstill
    period in the Montreal Accord.  The motion judges opinion was that this was
    not a situation where the parties had agreed to have an independent third party
    resolve the claim or assist the parties in resolving it.

[21]

Turning to
    the Citys claim in equity, the motion judge held that the Citys unjust
    enrichment claim accrued at the same time as the causes of action in tort. 
    Thus the unjust enrichment claim was also commenced outside the two-year
    limitation period.

C.

MERITS OF THE APPEAL

[22]

I agree with the motion judges decision and I would dismiss the
    appeal.  In my view, the alleged civil wrong was complete when the City
    purchased the Devonshire notes.  The limitation period began to run when the
    City discovered that it allegedly had been misled about the notes sometime
    before it signed the Montreal Accord on August 23, 2007.
The City commenced this action on September 25, 2009 
    more than one month too late.

[23]

There are four main reasons, which I will discuss below, why I
    agree with the motion judge that the Citys claims are statute-barred.  By way
    of outline, they are as follows.

[24]

First, the
    Citys cause of action is based on the respondents misrepresentations, not its
    failure to repay the notes.  Accordingly, all of the elements of its cause of
    action accrued when the City purchased the notes, not when the notes matured
    and were not repaid.  Second, based on its own evidence and pleadings, the City
    was aware that it had incurred some loss before it signed the Montreal Accord. 
    Third, while the Montreal Accord may have discouraged the City from suing the
    respondents, it did not prevent it from doing so.  Fourth, s. 11 of the
Limitations
    Act, 2002
does not apply because there simply is no agreement to have an
    independent third party resolve, or assist in resolving, the claim.

D.

ANALYSIS

[25]

The City makes four alternative submissions on how to interpret
    or apply s. 4 of the
Limitations Act, 2002
.

[26]

First, the City submits that its cause of action in negligent
    misrepresentation could not arise, and the two-year limitation period
    accordingly could not begin to run, until it actually suffered injury, loss or
    damage.  In this case, it says that would be September 26, 2007 when the
    Devonshire Notes matured and no payment was made.

[27]

Second,
    the City contends that the motion judge erroneously held that time begins to
    run when the aggrieved party foresees or ought to foresee that future harm is
    inevitable.  The City submits that, even if the motion judge were correct, the
    earliest point at which it could have foreseen the inevitability of non-payment
    was in February 2009.  This, it says, is when it learned that the liquidity
    guarantor had ceased participating in Montreal Accord efforts to remedy the
    ABCP market and refused to provide liquidity with respect to the Devonshire notes.

[28]

Third, in
    the alternative, the City submits that the limitation period was suspended for
    at least twelve weeks by the standstill provision in the Montreal Accord.

[29]

Fourth, in
    the further alternative, the City submits that the limitation period was
    suspended by s. 11 of the
Limitations Act, 2002

for the period
    that an investors committee assisted or led efforts under the Montreal Accord
    to restructure the Canadian non-bank sponsored ABCP market.

[30]

I would
    reject each of the Citys submissions, which I will discuss in order.

(1)

Damage
    occurred when the City purchased the notes

[31]

The City argues
    that it could not have discovered its claim (and thus the limitation period
    could not have started) before the Devonshire notes matured because the damage element
    of its negligent misrepresentation claim did not occur until the notes matured
    and it was not repaid.  I disagree.

[32]

As I will
    explain, for the purpose of negligent misrepresentation claims, damage is the
    condition of being worse off than if the defendant had not made the
    misrepresentation.  In cases w
here a plaintiff is induced to enter
    into a transaction in reliance on a
misrepresentation and fails to get
    what he was entitled to (the context relevant to the Citys case
), the plaintiff suffers
damage sufficient to complete the
    cause of action when he enters into the transaction, not when the loss is
    monetized into a specific amount.

[33]

The flaw
    in the Citys position can be explained by analyzing two aspects of the damage
    required for a claim in negligent misrepresentation to accrue: (1) the character
    of the damage; and (2) the extent of the damage.

(2)

Character
    of the damage

[34]

The Citys
    position is based on the premise that its negligent misrepresentation claim
    arose once it knew that it would not receive full payment on its investment. 
    However, the damage element of the Citys negligent misrepresentation claim does
    not flow from the respondents failure to repay the notes; damage must flow
    from the respondents misrepresentations.

[35]

This is because damage must be relevant to the tort in question. 
    Generally speaking, t
he character of
    the damage required
for a cause of action
    to accrue
depends on the
    nature of the claim
.
Broadly
described, damage is
any measurable
detriment, liability or loss, but 
the loss must
    be relevant loss.  To constitute actual damage for the purpose of constituting
    a tort, the loss sustained must be loss falling within the measure of damage
    applicable to the wrong in question:
Nykredit Mortgage Bank Plc. v.
    Edward Erdman Group Ltd. (No. 2)
,
[1997] 1 W.L.R. 1627 (H.L.),
    at p. 1630.

[36]

In the context of this case, the Citys damage must fall within the
    measure of damage applicable to negligent misrepresentation.  The general
    principle underlying damages for negligent misrepresentation is that the
    plaintiff is entitled to be put in the position he or she would have been in
    if the misrepresentation had not been made:

Rainbow
    Industrial Caterers Ltd. v. Canadian National Railway Co
.
, [1991] 3 S.C.R. 3, at p. 14.

[37]


In a case in which a material negligent misrepresentation
    has induced the plaintiff to enter into a transaction, the plaintiff's position
    is usually that, absent the misrepresentation, the plaintiff would not have
    entered into the transaction:
Rainbow
, at pp. 14-15.
In other words, the plaintiff ordinarily claims that it suffered
    damage by entering into a transaction that was materially less favourable than
    the defendant led the plaintiff to believe.  The plaintiff claims it is
    therefore entitled  by way of damages  to be put into the position that it
    would have been in had it not entered into the transaction.

[38]

The leading English and Canadian authorities on when damage first occurs
    are consistent with
Rainbow

and
illustrate
    that, in cases where the plaintiff is induced to enter into a transaction
in reliance on a
misrepresentation and fails to get what he
    was entitled, damage is the condition of being worse off than before being
    induced to enter into the transaction.  I think it will be of assistance to review
    two authorities and explain how they apply to this case.

(3)

Nykredit

[39]

The House
    of Lords decision in
Nykredit Mortgage Bank Plc. v. Edward Erdman Group
    Ltd. (No. 2),

[1997] 1 W.L.R. 1627, involved a negligence
    claim based on a mortgage transaction.  The plaintiff lenders had
advanced
    money on a mortgage relying on the value of the property provided by the defendant
    valuers.  The valuers, however, had considerably overvalued the property.  The plaintiffs
    would not have entered into the mortgage transaction if they knew the correct
    value of the property.

[40]

The House
    of Lords held that damage occurred at the time of the transaction.  The
    property was worth less than the amount of the loan at all times, and the
    borrowers covenant was worthless.  Accordingly, the plaintiffs had suffered a
    relevant and measurable loss as soon as they entered into the mortgage
    transaction.

[41]

Nykredit
provides guidance on how to determine when a
    plaintiff first sustains relevant, measurable damage for deciding when a cause
    of action in tort arises. In misrepresentation cases, this involves comparing:
    (i) the plaintiff
s
position had the defendant not made
    the misrepresentation, and (ii) the plaintiff
s
actual
    position.  The purpose of this comparison is to determine whether the plaintiff
    was worse off on balance than it would have been had the defendant not made the
    misrepresentation.

[42]

I
n cases where a negligent misrepresentation
    made during negotiations is said to have induced the plaintiff to enter into a
    transaction,
the comparison would be between the plaintiff's position
    had it not entered into the transaction and its position under the transaction
.  Damage occurs as soon as the plaintiffs actual position is worse
    than its position had it not entered into the transaction, provided that at
    least some of that loss is attributable to the defendants misrepresentation. 
    Typically, as in this case, the loss will be wholly attributable to the
    misrepresentation for the [plaintiff]
would not have entered into the
    transaction had he been properly advised:
Nykredit,
at p. 1632
.

[43]

This would apply to the Citys situation as follows.
The City alleges that the respondents misrepresentations about the
    nature of the Devonshire notes induced it to purchase the notes.
Had
    the respondents not made the misrepresentations  and thus, had the City known
    the truth about the nature of the notes  the City says it would not have
    purchased them.

[44]

What
    actually occurred was that the City purchased the notes.  The City was
worse off
from the moment it purchased them because they
    were worth less than what the City expected.  That is to say, the City was
    allegedly induced to believe it was buying notes of a safe, secure and liquid
    nature, but the notes were never this.  The Citys condition of being worse
    off, therefore, is entirely attributable to the alleged misrepresentation
    because it claims it would not have entered into the transaction had it been
    properly advised.  Consequently, damage occurred when the City purchased the
    notes.

(4)

Central Trust

[45]

The
    Supreme Court of Canadas decision in
Central Trust Co. v. Rafuse
, [1986] 2 S.C.R. 147,

is consistent with
Nykredit
.
Central Trust
is a solicitors negligence case in which Central Trust,
    a mortgagee, brought an action against the respondent solicitors who were
    retained in connection with a mortgage transaction.  The case involved several
    issues, including whether Central Trusts negligence action was
    statute-barred.

[46]

Central
    Trust
argued that its action was not statute-barred because its
    damage occurred, and its cause of action arose, when the mortgage was declared
    void by the Supreme Court in a related proceeding on April 22, 1980.

[47]

The Supreme Court disagreed and held, at pp. 219-20, that damage
    occurred when the mortgage transaction was executed on December 31, 1968
    because the mortgage was void from the outset:


Although the mortgage was not declared by final
      judgment to be void until April 22, 1980, it was void
ab initio
and actual damage occurred when the [solicitors] took it on December
        31, 1968 because as a result the [corporate predecessor to Central Trust]
        acquired no interest in the Stonehouse property as security for its loan.


[48]

Thus,
    Central Trusts cause of action arose when the void mortgage was delivered and
    the limitation period started to run when Central Trust discovered its cause of
    action in the circumstances.

[49]

Like
    Central Trust, the City transacted for something less valuable than what it
    believed it had purchased as a result of the other partys alleged negligence. 
    So, similarly, in our case the City suffered an immediate, actual loss at the
    time it entered into the transaction to purchase the Devonshire notes.

[50]

The City
    contests
Central Trust
s

applicability to its case.  The City
    argues it is a critical distinguishing fact that the mortgage was void from the
    moment it came into existence in
Central Trust
, but neither the Devonshire notes nor the underlying assets were void from the start.

[51]

I agree
    with the motion judge that this is a distinction without a difference.  The
    determination of when damage occurred is not based on whether the transaction
    involved a void instrument.  The determination is based on whether the
    plaintiff transacted for something less valuable than what it believed as a
    result of the defendants negligence.

(5)

The Citys
    authorities

[52]

The City
    relies on several cases to support its argument that damage did not occur
    concurrently with its purchase of the Devonshire notes.  These cases deal with
    a maturing investment, employment contracts, and wrongful convictions.  None of
    these cases, however, support the Citys position.

[53]

The main
    problem with the Citys reliance on these cases is that the City points to the
    conclusion (that is, when the court held that damage occurred) without
    appreciating why the court held that damage occurred at a particular time given
    the measure of damage applicable to the claim.  Further, even if the reasoning
    in these cases supported the Citys position, these cases are not nearly as on
    point and persuasive as
Central Trust
and
Nykredit
.

(6)

Extent
    of the damage

Damage and damages are different concepts

[54]

The
    Citys position that damage occurred when the Devonshire notes matured also fails
    to appreciate the distinction between damage and damages.
Damage
is
    the loss needed to make out the cause of action.  Insofar as it relates to a
    transaction induced by wrongful conduct, as I have explained, damage is the
    condition of being worse off than before entering into the transaction.
Damages
,
    on the other hand, is the monetary measure of the extent of that loss.  All
    that the City had to discover to start the limitation period was
damage
.

[55]

The
    Nova Scotia Court of Appeal in
Smith v. Union of Icelandic Fish Producers
    Ltd.
, 2005 NSCA 145, 238 N.S.R. (2d) 145, approved a description of the
    distinction by
A.I. Ogus in
The Law of Damages

(London, Butterworths, 1973), at p. 2:


The terms damage and damages have suffered
      from loose usage.  Some writers and judges have used them as if they were
      synonymous.  But damages should connote the
sum of money
        payable by way of compensation
..., while the use of damage
        is best confined to instances where it refers to the
injury
            inflicted
by the tort or breach of contract...


[56]

In
Smith
,
    at para. 122, the court held that damage (or injury) occurred when the
    plaintiff entered into a non-competition agreement based on a misrepresentation
    by the defendant employer because: (1) he was at the very least deprived of the
    opportunity to negotiate, or attempt to negotiate, a better deal or seek out
    alternatives; and (2) he was induced to comply with
the non-competition
    agreement without receiving the corresponding benefit that the employer misrepresented
    it would provide him.

[57]

Similarly in the Citys case, damage occurred when the City
    purchased the Devonshire notes as: (1) the City could have negotiated, or at
    least tried to negotiate, a lower purchase price for the notes had it known their
    true nature; and (2) the City became subject to a purchase agreement without
    the corresponding benefit of obtaining the safe, liquid investment that the
    City had been allegedly assured by the respondents.

[58]

W
hile the City may not have known the monetary measure of its loss until
the Devonshire notes matured and it was not repaid, the City
incurred loss sufficient to give rise to its cause of action when it
    entered into the transaction to purchase the
Devonshire notes.

(7)

S
ome
damage is required, not the full extent

[59]

The Citys position that damage did not occur until the
    Devonshire notes matured is grounded in the damage element of negligent
    misrepresentation as it is phrased in
Queen v. Cognos Inc
.
,
    [1993] 1 S.C.R. 87, at p. 110: the reliance must have been detrimental to the
    representee
in the sense that damages resulted
 (emphasis added).

[60]

A plain
    reading of this phrase might suggest that one ought to analyze when the City
    incurred damages (the monetary measure of its detrimental reliance) to
    determine when its cause of action arose.  However, doing so would, in my view,
    fundamentally alter the discoverability principle, which is well-settled in
    law.

[61]

The
    authorities make it very clear that some damage is sufficient for the cause
    of action to accrue and to start the limitation period.  The Supreme Court of
    Canada set out the discoverability principle in
Peixeiro v. Haberman
,
    [1997] 3 S.C.R. 549, at para. 18:


Once the plaintiff knows that some damage has occurred and has
      identified the tortfeasor (see
Cartledge v. E. Jopling & Sons Ltd
.
,
      [1963] A.C. 758 (H.L.), at p. 772
per

Lord Reid, and
July
        v. Neal

(1986), 57 O.R. (2d) 129 (C.A.)), the cause of action has
      accrued.  Neither the extent of damage nor the type of damage need be known. 
      To hold otherwise would inject too much uncertainty into cases where the full
      scope of the damages may not be ascertained for an extended time beyond the
      general limitation period.


[62]

Cognos
should not be read as altering the
    discoverability principle, or imposing a different threshold than that applied
    in
Central Trust

and
Nykredit
.  The damage element is
    not explained or analyzed in the courts reasons in
Cognos
because it
    was not in issue.  Indeed,
Cognos

says nothing about the extent
    of damage required to start the limitation period.

[63]

For these reasons, I would dismiss this ground
    of appeal.

(8)

The City was aware of
    some loss before signing the Montreal Accord

[64]

The City
    argues that the motion judge erred in concluding, in para. 29, that time begins
    to run when the aggrieved party foresees or ought to foresee that future harm
    is inevitable.  Paragraph 29 of the motion judges decision reads as follows:


The fact that the City did not know the extent of its loss does
      not prevent the cause of action from having accrued.[8]  Mr. Boychuk
      acknowledged that he knew by the time he signed the Montreal Accord that the
      City would suffer a loss.  He knew that the City would not be able to redeem
      its notes on the maturity date, that there were no buyers for the Notes at that
      time  at least not on a full recovery basis - and that if the Montreal Accord
      was successful, it would result in the conversion of the short term Devonshire
      Notes into longer term floating rate notes.  Mr. Boychuk acknowledged that this
      would result in a present value loss to the City.


[65]

I disagree
    with the Citys interpretation of this paragraph.  I do not read this paragraph
    to say that foreseeability of future loss can trigger the limitation period.  In
    my view, on a plain reading of para. 29, the motion judge indicated that, even
    though the City did not know the full extent of its loss, and thus did not know
    the monetary value of its damages, the evidence supports that the City knew it
    had incurred a loss sufficient to give rise to its cause of action before
    signing the Montreal Accord.

[66]

The City goes on to argue that it
could
    not have known it had suffered a loss until it learned that the liquidity
    guarantor had ceased participating in the Montreal Accord in February 2009.

[67]

There is
    no merit to this submission.  On its own evidence and its pleadings, the City
    was aware it had suffered a loss before it signed the Montreal Accord on August
    23, 2007.  As found by the motion judge, at para. 29, the City acknowledged
    that, by the time it signed the Montreal Accord, it knew the best case scenario
    under the Montreal Accord would result in a present value loss to the City.  The
    motion judge observed, at para. 33:


There is no dispute that the Montreal Accord was seen as a best
      case scenario, preferable to the other potential scenarios.  But,
      replacing the short-term notes with long-term notes would still be an adverse
      outcome.


[68]

The
    evidence supports that the City knew that this adverse outcome resulted from the
    respondents alleged misconduct.  As stated by the motion judge, at para. 24,
    the Citys Chief Investment Officer testified that he knew by August 23, 2007
    that the Devonshire notes were not the secure money market instruments he
    thought they were and that he had been misled.

[69]

Thus,
    although the City did not know the full extent of its investment loss before
    signing the Montreal Accord, the City knew that it was in a worse position than
    before being induced to purchase the Devonshire notes.  It also knew that this
    was a result of the respondents alleged misconduct.  Accordingly, the City
    discovered the damage element of its cause of action by August 23, 2007.

[70]

I would dismiss this ground of appeal.

(9)

The limitation period
    was not suspended by the Montreal Accord

[71]

The City argues that the commencement of its action on September 25,
    2009 was timely because the limitation period was suspended during the 12-week
    period that the City was a party to the Montreal Accord.  It argues that, even
    if the limitation period began to run in August 2007, it could not have expired
    until December 2009 at the earliest because of the 12-week standstill period.

[72]

I would
    reject this ground of appeal.  There is no evidentiary basis on which to
    conclude that t
he Montreal Accord was an agreement to
suspend
    the limitation period for the Citys tort and equity claims.  The Montreal
    Accord simply cannot be read as an agreement to suspend the limitation period
    for the Citys claims, either pursuant to s. 22 of the
Limitations Act,
    2002
or the similar common law principle.  I will explain why.

(10)

The common law principle does not speak to tort or equity claims

[73]

At common law, a creditor and debtor can agree to forbear
    enforcement of a debt, and such an agreement would suspend the limitation period
    for the period of forbearance.  In order to achieve this result, the creditor
    must promise not to enforce the debt, and the debtor must provide some
    consideration in exchange for this promise.  In other words, a creditors
    promise to forbear will not suspend the limitation period unless the debtor
    provides consideration for that promise:
Shook v. Munro et al
, [1948] S.C.R. 539
.

[74]

Each of
    the cases the City relies on dealt with a debtor-creditor scenario in which the
    creditor promised not to sue on the debt and the court had to determine whether
    the creditor provided consideration in return for that promise.  In cases where
    there was no corresponding promise, the limitation period for the action to
    enforce the debt was not suspended: see
Shook Estate
;
Arrow-Kemp
    Heating and Air Conditioning Ltd. v. Oddi
, 2009 CanLII 23865 (ON SC).  In
    a case where the creditor did provide a corresponding promise, the limitation
    period for the action to enforce the debt did not commence until after the
    period of forbearance: see
Mortgage Insurance Co. of Canada v. Grant
,
    2009 ONCA 655, 99 O.R. (3d) 535, at para. 30.

[75]

The cases
    relied on provide a means by which parties can agree to suspend the limitation
    period for an action to enforce payment on the debt.  This makes sense because,
    if a creditor and debtor agree to change the repayment terms of the debt
    obligation, they have essentially renegotiated their debt agreement.  So the
    limitation period for the creditors action to collect on the debt would not
    run because  due to the agreement to change the repayment terms  the debtor
    is not effectively in default.

[76]

Unfortunately
    for the City, these cases do not speak to how parties can agree to suspend the
    limitation period for tort or equity claims.  If there was a suspension of the
    limitation period by agreement in the Citys case, it must be based on s. 22 of
    the
Limitations Act, 2002
.

(11)

The limitation period was not suspended by s. 22

[77]

Section 22(1) of the
Limitation Act, 2002
provides that
    a limitation period under this Act applies despite any agreement to vary or
    exclude it, subject only to the exceptions in subsections (2) to (6).  Section
    22(3) provides that a limitation period under this Act...may be suspended or
    extended by an agreement made on or after October 19, 2006.  In other words,
    the limitation period can only be varied by agreement.

[78]

Both the
    City and the Devonshire defendants agree that the relevant agreement is the
    standstill provision of the Noteholder Acknowledgement that the City signed on
    August 23, 2007, in which the City commit[ted] to continuing to roll its ABCP
    during the 60-day Standstill Period described in the Press Release [which was
    extended until January 10, 2008] and to refrain from taking any action that
    would precipitate a default by the Issuers.  The parties disagree on whether
    this standstill provision can be read as an agreement to suspend the limitation
    period for the Citys tort and equity claims.

[79]

The City interprets the standstill provision as a
    forbearance agreement tolling the limitation period under which, among other
    things, it could not commence any action in respect of the Devonshire notes. 
    There are several reasons why I disagree with the Citys interpretation
.

[80]

First, s. 22(1) requires a bilateral agreement between the
    parties to toll a limitation period.  There is no evidence that there was any
    agreement for such purpose.  Second, a mere promise to forbear does not suspend
    a limitation period unless the promise is given in exchange for some
    consideration from the debtor.  The authorities that the City relies on for
    this submission are all in a debtor creditor context.  They do not assist the
    City to establish an agreement to toll the limitation period on a tort or
    equity claim
.

[81]

The Devonshire defendants interpret the standstill
    provision in accordance with its plain wording: the City simply agreed not to
    take any action that would precipitate a default.  Nowhere in its factum, or in
    the evidence, does the City explain how commencing a tort or equity claim would
    have precipitated a default.  Suing on the notes, or taking any legal action
    that would precipitate default is fundamentally different from suing in tort or
    equity on the basis that the City had been misled.

[82]

I do not
    see how the language in the standstill provision can be construed as
an agreement to
suspend the limitation period for the Citys
    tort or equity claims without any evidence or explanation to the contrary. 
    Beyond this provision in the Noteholder Acknowledgement, the City does not
    explain how the Montreal Accord could otherwise be construed as an agreement to
    suspend the limitation period for claims other than those that would
    precipitate a default.  In my view, it cannot be so construed.

[83]

Accordingly,
    I would reject this ground of appeal.

(12)

The limitation period was not suspended by s. 11

[84]

The City did not press this ground of appeal in oral argument. 
    In any case, it can be dealt with in a relatively brief fashion.

[85]

Section 11 of the
Limitations Act, 2002
provides that where parties are in a dispute over a claim, they can agree to
    have an independent third party resolve, or assist them in resolving, the
    claim.  In such an instance, the limitation period in s. 4 will be suspended
    during the period between the date the agreement is made, and the date (a) the
    claim is resolved, (b) the process is terminated, or (c) a party withdraws from
    the agreement.

[86]

Briefly, the City argues that the head of an investors committee formed
    to develop a rescue plan for the ABCP market was an independent third party
    within the meaning of s. 11.  This is because, it contends, the committee was
    an independent entity brought in to oversee negotiations between the parties to
    the Montreal Accord.

[87]

I reject the Citys argument.
Section 11 does not apply because
    there simply is no agreement to involve an independent third party in the
    resolution of its claims against the respondents.

[88]

T
he motion judge found, at para. 45, that
the role of the head of
    the investors committee was to oversee the restructuring negotiations that had
    been undertaken to protect the noteholders by having the assets of the various
    conduits, or trusts, protected...The City was not a member of that committee. 
    I cannot see how a committee overseeing negotiations about ABCP market
    restructuring could constitute an independent third party brought in to resolve
    or assist the parties in resolving the Citys claims against the respondents.

[89]

T
he motion judge concluded, at para. 47, that the Montreal
    Accord is not capable of being viewed as a s. 11 resolution mechanism and that there
    is no evidence that the City thought it was participating in such a process.  I
    agree with the motion judges conclusion.  The City has made no submissions
    explaining how the motion judge erred in this respect.

[90]

I would
    dismiss this ground of appeal.

E.

DISPOSITION

[91]

For the
    reasons set out above, I would dismiss the Citys appeal.  As agreed to by the
    parties, the Devonshire defendants are entitled to costs of the appeal fixed in
    the amount of $25,000 inclusive of disbursements and HST.

Released:

RAB                                       H.S.
    LaForme J.A.

Mar 13 2012                           I
    agree R.A. Blair J.A.

I
    agree M.L. Benotto J. (
ad hoc
)


